DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejection

Applicant’s arguments, see page 9, line 20 through line 21, filed October 12, 2022, with respect to the rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Application No. 17/577,689 are noted. The rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Application No. 17/577,689 is hereby maintained.

Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 9, line 22 through page 11, line 17, filed October 12, 2022, with respect to the rejection of claims 1-12 and 15-19 under 35 U.S.C. §102(a)(1) as being anticipated by Litwiller et al. (U.S. Patent Application Publication No. US 2021/0272240 A1) have been fully considered and are persuasive. The rejection of claims 1-12 and 15-19 under 35 U.S.C. §102(a)(1) as being anticipated by Litwiller et al. (U.S. Patent Application Publication No. US 2021/0272240 A1) has been withdrawn.

Rejection under 35 U.S.C. §103

Applicant’s arguments, see page 11, line 18 through page 12, line 13, filed October 12, 2022, with respect to the rejection of claims 13-14 under 35 U.S.C. §103(a) as being unpatentable over Litwiller et al. (U.S. Patent Application Publication No. US 2021/0272240 A1) in view of Qi et al. (U.S. Patent Application Publication No. US 2021/0290191 A1) (hereafter referred to as “Qi’) or Tang et al. (U.S. Patent Application Publication No. US 2020/0065940 A1) have been fully considered and are persuasive. The rejection of claims 13-14 under 35 U.S.C. §103(a) as being unpatentable over Litwiller et al. (U.S. Patent Application Publication No. US 2021/0272240 A1) in view of Qi et al. (U.S. Patent Application Publication No. US 2021/0290191 A1) (hereafter referred to as “Qi’) or Tang et al. (U.S. Patent Application Publication No. US 2020/0065940 A1) has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Application No. 17/577,689.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in U.S. Patent Application No. 17/577,689, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of U.S. Patent Application No. 17/577,689. Claim 1 of the present application recites:  An information processing method of information acquired by imaging performed by a medical image diagnostic apparatus, the information processing method comprising the steps of (Claim 1 of U.S. Patent Application No. 17/577,689: An information processing method of information acquired by imaging performed by a medical image diagnostic apparatus, the information processing method comprising the steps of); on the basis of first subject data acquired by the imaging performed by the medical image diagnostic apparatus, acquiring noise data in the first subject data (Claim 1 of U.S. Patent Application No. 17/577,689: acquiring noise data by imaging a phantom using a medical imaging apparatus); on the basis of second subject data acquired by the imaging performed by a medical image diagnostic modality same kind ag the medical image diagnostic apparatus and the noise data, acquiring synthesized subject data in which noises based on the noise data are added to the second subject data (Claim 1 of U.S. Patent Application No. 17/577,689: based on first subject projection data acquired by imaging performed by a medical image diagnostic modality of a same kind as the medical image diagnostic apparatus and the noise data, acquiring synthesized subject data in which noise based on the noise data is added to the first subject projection data); and acquiring a noise reduction processing model by machine learning using the synthesised subject data and third subject data acquired by the imaging performed by the medical image diagnostic modality (Claim 1 of U.S. Patent Application No. 17/577,689: acquiring a noise reduction processing model by machine learning using the synthesized subject data and second subject projection data acquired by the imaging performed by the medical image diagnostic modality).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent No. Application No. 17/577,689 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of Application No. 17/577,689. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-18 respectively of Application No. 17/577,689.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 1:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
October 24, 2022